DETAILED ACTION
The indicated allowability of claim 21 is withdrawn in view of the newly discovered secondary reference of Parson.  Rejections based on the newly cited reference(s) follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-3, 5-10, 12-22
Withdrawn: 
10, 12, 13
Rejected:
1-3, 5-9, 14-22
Amended: 
1, 5, 9, 17, 21
New: 
22
Independent:
1, 21


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 04-341546A (JP’546) in view of “Aluminum and Aluminum Alloys” p 22, 23, 43, 68, 69, 309-312, “Extrusion of AlMgSi Alloys” (hereinafter Reiso), and Parson et al (US 2013/0319585).
JP’546 teaches a process of heating an AlMgSi 6xxx ingot to a homogenization temperature of 520-560°C, reheating to 540-560°C (wherein “reheating” implies cooling after homogenizing), reducing the temperature to 460-520°C, immediately extruding at 460-520°C, quenching immediately after extrusion, T5 heat treating (i.e. no separate solutionizing heating after extrusion) by artificially aging at 175°C for 8 hrs (abstract, examples), which overlaps the claimed a) homogenizing, b) heating by: b1) heating to Ts to Ts-15°C, b2) cooling to 460-530°C, c) (immediately) extruding, d) quenching, f) aging without separate post extrusion solution heat treatment (see Table 1 below). Concerning the quenching step d), JP’546 teaches quenching after extrusion (abstract, examples), and therefore quenching to room temperature is held to be within the scope of JP’546. 
Claim 1
JP’546
secondary references
a) homogenizing
then cooling to room temp 
Homogenizing 520-560°C
secondary ref. Reiso
cool to room temperature after homogenizing
b) heating
b1) heat to temp Ts-15°C to Ts;
Ts is at least “about” 575°C
b2) cool 400-480°C

b) heating to 540-560°C

b2) cool to 460-520°C
secondary ref. “Aluminum and Aluminum Alloys” teaches Ts of 6xxx alloys
c) extrude
c) extrude

d) quench with water
d) quench
secondary ref. Parson
quenches with water in order to improve strength
f) aging w/o separate solution heat post-extrusion
f) aging w/o separate solution heat post-extrusion


Table 1
≥ 565°C, and it is apparent that the reheat homogenization temperature of JP’546 (up to 560°C) overlaps the claimed ≤15°C lower than the solidus. JP’546 teaches an excellent combination of extrudability and excellent T5 strength properties can be achieved by said process (which is the same object as the instant invention). 
JP’546 does not mention: a) cooling to room temperature after (1st) homogenizing, or b) the amended feature of quenching after extrusion by water quenching (amended claim 1).  
Concerning a), it is common practice in the art of batch processing aluminum alloy ingots to homogenize after casting an ingot, followed by cooling to room temperature, and waiting for further processing. This is evidenced by Reiso, p 34 Fig. 5, who shows a time break between the initial homogenizing and subsequent steps, and teaches at p. 33 that DC casting of ingots and homogenization of the ingots are all done in the casthouse, and subsequently ingots are shipped to extrusion plants. It would have been obvious to one of ordinary skill in the art to have performed the process of heat treating and working according to JP’546, complete with cooling to room temperature after initial homogenizing, because Reiso teaches said batch processing of Al-Mg-Si alloys is conventional, and facilitates production flexibility.

Concerning claim 2, as stated above, JP’546 teaches an overlapping aging step.
Concerning claims 3 and 16, JP’546 teaches homogenizing at 520-560°C, which includes heating to temperatures within the claimed ranges.
Concerning dependent claims 5-9, 17-20, JP’546 overlaps the alloying ranges of Si, Mg, Cu, Mn, Zr, Cr, Zn, Ti of claims 5-9, 17-20, as seen in the following Table.

cl. 5
cl. 6
cl. 8
cl. 18
cl. 19
JP’546

comprises:





Si
0.3-1.7




0.4-1.3
Fe





-
Mg
0.1-1.4




0.4-1.5
Cu

0.4-1.5

0.01-1.5*

0.05-0.9
Mn
0.1-1.4

*

0.15-1*
0.05-0.5
Zr


*

0.05-0.25*
0.05-0.3
Cr


*

0.05-0.4*
0.05-0.3
Zn



0.01-0.7*


Ti






V





0.05-0.3



*one or more dispersoid element
*=at least one of




Concerning claim 21, because Parson teaches a significant UTS improvement (i.e. improvements of +10 MPa, +37 MPa, see Table 2) between air quenching and water quenching; 375 MPa (Table 4), one of skill in the art would reasonably expect water cooling the Al-Mg-Si extrusion of JP’546 to result in a workpiece with a UTS>380 MPa (which meets the claimed minimum).
Concerning claim 22, JP’546 does not mention the thickness of the extruded article. However, changes in size, shape, or sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04). Additionally, Parson teaches said method of quenching can be applied to thick or thin extrusions (such as 3 mm thick, see Ex. 2; see also [0048]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’546, Parson, “Aluminum and Aluminum Alloys”, and Reiso as applied to claims above, further in view of Lukasak (US 2014/0123719).
JP’546 does not mention stretching after extrusion. However, Lukasak, also drawn to 6xxx aluminum extrusion processing, teaches that stretching 0.5-1.5% (which qualifies as plastic deformation) is effective to straighten a workpiece [0040,0042]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have stretched 0.5-1.5% after the extrusion process of JP’546 (combined with “Aluminum and Aluminum Alloys” and Reiso), in order to straighten the workpiece (as taught by Lukasak).




Response to Amendment
In the response filed on 7/12/21 applicant amended claims 1, 5, 9, 17, 21, added new claim 22, submitted various arguments traversing the rejections of record, and submitted a 1.132 declaration. The examiner agrees that no new matter has been added.
Claims 21 and 22 are newly rejected in view of JP’546, “Aluminum and Aluminum Alloys”, Reiso, and Parson. Namely, because Parson teaches a significant UTS improvement (i.e. improvements of +10 MPa, +37 MPa, see Table 2) between air quenching and water quenching; and because JP’546 teaches air cooling produces Al-Mg-Si extrusions with UTS up to 375 MPa (Table 4), one of skill in the art would reasonably expect water cooling the Al-Mg-Si extrusion of JP’546 to result in a workpiece with a UTS>380 MPa (which meets the claimed minimum). 
The declaration under 37 CFR 1.132 filed 7/12/21 is insufficient to overcome the rejection of claims 1-3, 5-9, 13-22 based upon JP’546, “Aluminum and Aluminum Alloys”, and Reiso as set forth in the last Office action because:  declarant’s statements that the prior art does not teach or suggest the instant invention because “the skilled person could only achieve the target microstructure by applying water quenching after soaking from the solution heat treatment temperature down to 400°C as required” (declaration at item 9), and JP’546 does not mention the cooling requirements (after the second heating step) apart from dissolving Mg2Si (declaration at item 10) has not been found persuasive. The instant claims do not recite water quenching after solutionizing, and it is unclear what “target microstructure” is referred to.
Additionally, declarants statements (see declaration at items 11 & 12), as well as applicant’s arguments that water quenching would achieve a substantially higher cooling rate and therefore higher hardness than what is taught by JP’546, and that JP’546 does not teach 375 MPa (Table 4), one of skill in the art would reasonably expect water cooling the Al-Mg-Si extrusion of JP’546 to result in a workpiece with a UTS>380 MPa (which meets the claimed minimum). 
Applicant’s statement that the differences in strength between the instantly claimed invention and that of JP’546 are likely due to the difference in air vs. water quenching (arguments p 11, declaration at item 12) have been noted. However, water quenching in order to improve strength is not unexpected (see discussion of Parson above). Parson, who is also drawn to heat treating 6xxx alloys to provide high strength extrusions of thin gauge, teaches examples with both air cooling and water cooling after extruding. Parson teaches water cooling after extrusion greatly increases the UTS of said extrusion (see discussion above).
Applicant’s arguments that the instant tensile strength is unexpected in view of the teachings of the prior art has not persuasive. As set forth above, one of skill in the art would reasonably expect water cooling the Al-Mg-Si extrusion of JP’546 to result in a workpiece with a UTS>380 MPa (which meets the claimed minimum). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

								
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/19/21